Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 1 of 13 Page ID #:43


 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11       LEVI ROCKEFELLER,
                                                      Case No. 2:20-cv-04508-DOC (GJS)
12                   Petitioner
                                                       ORDER TO SHOW CAUSE RE:
13             v.                                      POSSIBLE DISMISSAL FOR
                                                       UNTIMELINESS AND OTHER
14       LOS ANGELES COUNTY                            DEFECTS
         SHERIFF’S DEPARTMENT, et al.,
15
                     Respondents.
16
17
18        On May 19, 2020, Petitioner filed a 28 U.S.C. § 2254 habeas petition in this

19   district [Dkt. 1,“Petition”]. The Petition stems from Petitioner’s misdemeanor

20   conviction and sentencing in Los Angeles County Superior Court Case No.

21   BA428706 (the “State Conviction”). [Petition at 2, 14.]1 The docket for the State

22   Conviction case shows that a jury trial was scheduled to take place on 12 separate

23   dates between January 5, 2015, and September 16, 2016, although Petitioner alleges

24   that he was convicted pursuant to a judge trial. [Petition at 2.] Petitioner also

25   alludes to a “plea” at one point, and the docket indicates that he entered a nolo

26   contendere plea to Count 2 (a violation of California Penal Code § 646.9(a)). The

27
28   1
            Pursuant to Rule 201 of the Federal Rules of Evidence, the Court has reviewed the dockets
     available electronically for the Los Angeles County Superior Court, the California Court of
     Appeal, the California Supreme Court, and federal courts.
Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 2 of 13 Page ID #:44


 1   docket indicates, and Petitioner alleges, that he thereafter was sentenced on March
 2   11, 2016, to a one-year jail term and five years of formal probation. [Id.]
 3       Petitioner alleges that he did not appeal the State Conviction to the California
 4   Court of Appeal but, inconsistently, alleges that he did file a 2019 petition for
 5   review of the California Court of Appeal’s decision on appeal. [Petition at 2-3.] In
 6   fact, the state court dockets show that Petitioner did not directly appeal the State
 7   Conviction. Instead, approximately one month after his conviction, he filed a
 8   habeas petition in the trial court, which appears to have been denied on May 25,
 9   2016. Over three years later, on July 29, 2019. Petitioner filed a habeas petition in
10   the California Supreme Court (Case No. S257128), which the state high court
11   summarily denied on October 16, 2019.2
12       Over six months passed following the state high court’s denial of relief. The
13   Petition bears a May 5, 2020 signature and was received by a correctional officer for
14   mailing on May 6, 2020. [See Petition at 8, 37, 40.] Construing the record liberally,
15   the Court will deem the Petition to have been “filed” on May 5, 2020, pursuant to
16   the mailbox rule.3
17       Rule 4 of the Rules Governing Section 2254 Cases in the United States District
18   Courts provides that a petition for writ of habeas corpus “must” be summarily
19   dismissed “[i]f it plainly appears from the petition and any attached exhibits that the
20   petitioner is not entitled to relief in the district court.” For the reasons set forth
21   below, it appears that the Petition suffers from numerous defects, at least two of
22   which are non-rectifiable and require its dismissal.
23
24
     2
25           While that state high court habeas action was pending, Petitioner filed a petition for a writ
     of prohibition or mandamus in the California Supreme Court (Case No. S258442) on October 7,
26   2019, which transferred the petition to the California Court of Appeal (Case No. B301835). The
     state appellate court, in turn, denied the petition on November 6, 2019.
27
     3
28         See Campbell v. Henry, 614 F.3d 1056, 1058-59 (9th Cir. 2010); Rule 3(d) of the Rules
     Governing Section 2254 Cases in the United States District Courts.
                                                       2
Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 3 of 13 Page ID #:45


 1                      THE CLAIMS ALLEGED IN THE PETITION
 2       The Petition alleges three claims. In Grounds One and Two, Petitioner
 3   complains about events that occurred either on September 16, 2015, the date on
 4   which Petitioner’s jury trial was scheduled to commence, or on March 11, 2016, the
 5   date on which he was sentenced.4 Petitioner alleges that, on his “scheduled trial
 6   date,” his counsel (Mark Geragos) moved to withdraw, and the trial judge then
 7   “imposed” another lawyer to represent Petitioner (Craig Thigpen, the same lawyer
 8   who was representing Geragos in a personal matter). Petitioner alleges that he
 9   objected and asked for more time to prepare for trial, but the trial court refused to
10   allow it. Petitioner alleges that earlier, he and his attorney had agreed on a plea deal
11   that would be acceptable to Petitioner, although he does not allege that the
12   prosecutor knew anything about this or also agreed to any such plea deal. Petitioner
13   alleges that, after the trial court allowed Geragos to withdraw, the trial judge:
14   imposed a new plea deal on Petitioner, which was different than the one that he had
15   agreed to with Geragos, as well as a different sentence than the one Petitioner had
16   contemplated; and “imposed” on Petitioner that he was to pay his medical costs to
17   be incurred in Jail over the coming months. Petitioner alleges that he objected and
18   demanded his right to a jury trial, to no avail. Petitioner contends that, by allowing
19   Geragos to withdraw and appointing Thigpen to represent Petitioner and by refusing
20   to allow additional time for trial preparation, the trial court violated Petitioner’s
21   Sixth Amendment rights under United States v. Cronic, 466 U.S. 648 (1984), and
22   Strickland v. Washington, 460 U.S. 668 (1984).
23       Ground Three of the Petition alleges something entirely different and is based on
24   post-conviction events having nothing to do with the State Conviction. Petitioner
25
26   4
            The docket for the State Conviction case shows that trial was set and continued numerous
     times, with the last date scheduled of September 16, 2015. The docket shows a September 23,
27
     2015 entry for unspecified “judicial action” and that Petitioner’s probation and sentencing hearing
28   was initially set for October 28, 2015, and then was continued four times until sentencing actually
     occurred on March 11, 2016.
                                                      3
Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 4 of 13 Page ID #:46


 1   complains that the mental competency proceedings instituted against him in a
 2   separate criminal case (No. GA105379) in 2019, pursuant to California Penal Code
 3   § 1368, were instituted in bad faith and to retaliate against him for exercising his
 4   First Amendment right to petition the government for grievances. Petitioner also
 5   complains, at length, about the conditions of his confinement at Patton State
 6   Hospital following the institution of such proceedings and about alleged instances of
 7   excessive force in connection with his transfer from and return to the Jail, and
 8   asserts that these matters constitute cruel and unusual punishment in violation of the
 9   Eighth Amendment.5
10
11                 THE PETITION NAMES IMPROPER RESPONDENTS
12       The Petition names ten Respondents: the State of California; the Los Angeles
13   Sheriff’s Department (“LASD”); LASD Sheriff Alex Villanueva; the Los Angeles
14   County Superior Court (“LACSC”); LACSC Judge Craig Richman; LACSC Judge
15   Leslie Swann; the District Attorney for the County of Los Angeles (Jackie Lacey);
16   the Los Angeles Office of the Attorney General for the State of California; the State
17   Bar of California; and the Commission on Judicial Performance for the State of
18   California.    Under Rule 2(a) of the Rules Governing Section 2254 Cases in the
19   United States District Courts, the proper Respondent is “the state officer who has
20   custody.” The Notes to Rule 2(a) make clear that, if a petitioner is on probation, the
21   proper Respondents are the particular probation officer responsible for supervising
22   the petitioner and the official in charge of the probation agency, or the state
23
     5
24            In his lengthy argument, Petitioner also complains about a September 2018 traffic stop, in
     which the police wrongfully asserted that Petitioner was in violation of a temporary restraining
25   order involving the victim in the State Conviction case [Petition at 20]. Petitioner believes that
     this event – which occurred well over two years after his conviction – somehow retroactively
26   “taints” the State Conviction and renders his sentence unfair. This allegation about a separate
     event that occurred years after the State Conviction does not state a viable habeas claim for
27
     purposes of a Section 2254 habeas attack on the State Conviction, and Petitioner does not allege
28   that it serves as a separate ground for habeas relief. Accordingly, the Court will not consider it
     further.
                                                      4
Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 5 of 13 Page ID #:47


 1   correctional agency, as appropriate.
 2       Petitioner alleges that he is being held in the Los Angeles County Jail pursuant to
 3   the State Conviction. There is some reason to question that. Petitioner received a
 4   one-year jail sentence in early 2016, which has been served long ago in all
 5   likelihood. Pursuant to the LASD’s website and inmate locater function, it appears
 6   that Petitioner is in custody in connection with two of his other pending criminal
 7   cases, namely, Los Angeles County Superior Court Case Nos. BA471603 and
 8   GA105379. The docket for the State Conviction case, however, does show that
 9   petitioner had a probation violation hearing scheduled in 2019, right before his
10   California Penal Code § 1368 competency proceedings.
11       Accordingly, it is possible that Petitioner is in LASD custody in connection with
12   a probation violation proceedings in the State Conviction case, as well as being in
13   custody pursuant to the other two pending criminal cases noted above. The Court,
14   therefore, will assume solely for argument’s sake that the “in custody” requirement
15   for Section 2254 habeas petitions is met.6 Nonetheless, it is plain that the Petition
16   names inappropriate and improper Respondents. The only apparently appropriate
17   Respondent of those named is the Sheriff of the LASD. Petitioner, plainly, is not in
18   the custody of the LACSC or its Judges, nor is he in the custody of District Attorney
19   Lacey or the State Bar or the Commission on Judicial Performance or the Los
20   Angeles Office of the California Attorney General. And if Petitioner if facing a
21   probation violation conviction in the State Conviction case, the appropriate
22   Respondent would be either the relevant probation officers or state correctional
23   agency, not the State of California.
24       If this action proceeds, Petitioner must amend the Petition to designate the
25   correct Respondent(s).
26
     6
             In his response to this Order To Show Cause, Petitioner should identify specifically what
27
     proceedings currently are pending in the State Conviction case and the basis for his contention that
28   he is “in custody” in that case.

                                                      5
Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 6 of 13 Page ID #:48


 1        GROUND THREE IS NOT COGNIZABLE UNDER SECTION 2254
 2      In his third claim, Petitioner complains about mental competency proceedings
 3   instituted against him in a different criminal case (No. GA105379) and the resulting
 4   things he experienced. Petitioner complains that during the mental competency
 5   proceedings in Case No. GA105379, which he says took place during April through
 6   September 2019, various wrongful things occurred, including hearings happening in
 7   his absence or without a lawyer and that a 12-person jury did not determine his
 8   competency. Petitioner also complains that, during his transport to Patton State
 9   Hospital, he suffered a neck injury, and that once at the hospital, he was forcibly
10   administered psychiatric medication without his consent, all of which has caused
11   him mental and physical injury and distress. Petitioner further complains that,
12   during the process of returning him to the LASD’s Jail custody in February 2020,
13   “jail authorities” injured Petitioner by separating his shoulder. He alleges that, on
14   March 13, 2020, a “sheriff squad team” snuck into his cell and injected COVID-19
15   into Petitioner’s lower back, an event that was video recorded by a sergeant.
16   Petitioner alleges that he thereafter developed COVID-19, was hospitalized, and
17   almost died, and that media reports subsequently named him as the first LASD Jail
18   inmate to have developed COVID-19.
19      Whatever the factual merits of Petitioner’s Ground Three allegations, they are
20   not cognizable in this Section 2254 case. As a threshold matter, the Petition states
21   that it has been brought to challenge Petitioner’s conviction sustained in the State
22   Conviction in or about March 2016. Ground Three complains about mental
23   competency proceeding that occurred over three years later in a separate criminal
24   case and the related consequences thereof, as well as alleged acts of excessive force
25   while at and being transported to and from the Jail in 2019 and 2020. Section 2254
26   is applicable only when an incarcerated person seeks to challenge “the judgment of
27   a State court.” Here, the “judgment” at issue for purposes of the State Conviction is
28   the State Conviction that occurred in 2016 in Case No. BA428706. Events that
                                                6
Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 7 of 13 Page ID #:49


 1   occurred is a different criminal case or that are not a part of the criminal proceedings
 2   for that case – which are not a part of the “judgment” at issue here – do not state any
 3   viable claim that can be considered in this case.
 4      Moreover, the matters alleged in Ground Three are not cognizable in habeas at
 5   all. “Challenges to the validity of any confinement or to particulars affecting its
 6   duration are the province of habeas corpus; requests for relief turning on
 7   circumstances of confinement may be presented in a § 1983 action.” Muhammad v.
 8   Close, 540 U.S. 749, 750 (2004) (internal citation omitted). In Nettles v. Grounds,
 9   830 F.3d. 922 (9th Cir. 2016) (en banc), the Ninth Circuit held that habeas corpus
10   and civil rights are mutually exclusive remedies. A Section 1983 action is the
11   “exclusive vehicle for claims brought by state prisoners that are not within the core
12   of habeas corpus” and, consequently, “habeas is available only for state prisoner
13   claims that lie at the core of habeas.” Id. at 927, 930. A claim lies within the core
14   of habeas only if success would “necessarily lead to immediate or speedier release.”
15   Id. at 934. Nettles made clear that, to be cognizable in habeas, a claim has to
16   necessarily accelerate release—not just likely, or merely potentially, accelerate
17   release—from confinement if successful. See id. at 934-935.
18      Ground Three falls outside the core of habeas, because success on the claim
19   would not necessarily result in Petitioner’s speedier release from custody. A finding
20   in his favor on Ground Three would not affect the length of his custody. At most,
21   success on Ground Three might yield Petitioner a basis for obtaining monetary
22   damages, relief that is not available under Section 2254. As Ground Three falls
23   outside the core of habeas, it is cognizable, if at all, only through a civil rights
24   action. Nettles, 830 F.3d at 931. If a habeas petition is amenable to conversion to a
25   civil rights claim on its face, meaning that it names the correct defendants and seeks
26   the correct relief, the Court may construe the petition to plead a cause of action
27   under Section 1983 after notifying and obtaining informed consent from the
28   prisoner. Id. at 936. Here, however, Ground Three is not amenable to conversion on
                                                  7
Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 8 of 13 Page ID #:50


 1   its face: Petitioner has made no specific allegations against the named Respondents
 2   in this action or any other individual that bear on the matters alleged in Ground
 3   Three; and it is unclear who Petitioner would seek to hold responsible for the
 4   alleged First and Eighth Amendment violations alleged, nor has he identified the
 5   capacity/ies in which any defendant(s) would be sued, a matter highly relevant to
 6   cognizability. In addition, the relief he seeks pursuant to any such putative civil
 7   rights claim is uncertain. He states only that he seeks habeas relief, but habeas relief
 8   is not available for the matters alleged in Ground Three. Moreover, and critically,
 9   Petitioner has not stated a willingness to pay the $350 filing fee, whether in full
10   upfront or over time.
11       Ground Three does not state a viable basis for federal habeas relief and could not
12   do so with further amendment. As the claim is not cognizable under Section 2254,
13   it should be dismissed without prejudice.
14
15                      THE PETITION IS UNTIMELY ON ITS FACE
16       The one-year limitations period that governs the Petition is set forth in 28 U.S.C.
17   § 2244(d)(1). Petitioner was convicted on March 11, 2016, and he did not pursue a
18   timely appeal.7 Generally, a misdemeanor conviction is “final” for purposes of the
19   Section 2244(d)(1) limitations period 90 days after the California Court of Appeal
20   denies a transfer application. McMonagle, 802 F.3d at 1097-98 (when petitioner
21   “appealed his conviction through the proper channels” by appealing to the Appellate
22   Division and then requesting transfer, his conviction was final 90 days after the
23
     7
24           A defendant who has sustained a misdemeanor conviction may not appeal directly to the
     California Court of Appeal initially. Rather, he must appeal to the Appellate Division of the
25   Superior Court, and if his appeal is denied, he then must file an application asking the Appellate
     Division to certify the case for transfer to the California Court of Appeal. If such certification is
26   denied, the defendant may petition the California Court of Appeal directly to accept the transfer of
     the case. See Cal. Penal Code § 1466; Cal. R. Ct. 8.1002, 8.1005, and 8.1006; McMonagle v.
27
     Meyer, 802 F.3d 1093, 1096 (9th Cir. 2015). If the California Court of Appeal denies transfer,
28   that denial is final and may not be appealed to the California Supreme Court. Id. The records
     shows that Petitioner did not pursue any of these procedures, nor does he claim that he did.
                                                       8
Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 9 of 13 Page ID #:51


 1   California Court of Appeal denied transfer). Here, Petitioner did not follow the
 2   “proper channels” for appealing the State Conviction. Under California law, he had
 3   30 days from his March 11, 2016 State Conviction in which to file a notice of appeal
 4   in the trial court, see Cal. R. Ct. 8.852(a), and he did not do so. Accordingly, for
 5   federal statute of limitations purposes, Petitioner’s state conviction became “final”
 6   on the expiration of that 30-day period, i.e., on April 10, 2016. Therefore, Petitioner
 7   had until April 10, 2017, to file a timely federal habeas petition. See 28 U.S.C. §
 8   2244(d)(1)(A). The instant Petition was not filed until May 5, 2020, and therefore,
 9   it was untimely by over three years, absent tolling.
10      Petitioner, however, apparently contends that he is entitled to a delayed accrual
11   of his limitations period for his challenge to the State Conviction. Relying on
12   Hasan v. Galaza, 254 F.3d 1150 (9th Cir. 2001), Petitioner asserts that, in mid-2019,
13   “he became aware of facts that allow him to assert in objective good faith that he
14   was prejudiced by counsel’s deficient performance.” [Petition at 15.] Thus,
15   Petitioner appears to seek to invoke the delayed accrual provision of 28 U.S.C. §
16   2244(d)(1)(D). Section 2244(d)(1)(D), by its terms, only applies when two
17   predicates are met: (1) there is a delayed discovery of the facts giving rise to a
18   claim; and (2) the delay is excusable because the petitioner has exercised diligence.
19   As the Ninth Circuit has made clear, the limitations period begins to run pursuant to
20   Section 2244(d)(1)(D) “‘when the prisoner knows (or through due diligence could
21   discover) the important facts, not when the prisoner recognizes their legal
22   significance.’” Hasan v. Galaza, 254 F.3d 1150, 1154 & n.3 (9th Cir. 2001)
23   (citation omitted) (further observing that, once the petitioner was aware of the facts
24   themselves, even if he did not understand their legal significance, the limitations
25   “clock started ticking”).
26       Petitioner does not identify a single “fact” of which he was unaware, much less
27   identify why any belatedly-discovered “fact” could not have been discovered
28   previously through the exercise of due diligence. Grounds One and Two are based
                                                9
Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 10 of 13 Page ID #:52


  1   upon pre-conviction events that, apparently, occurred on March 11, 2016. Petitioner
  2   alleges that he was present at these events and was aware of and objected to what
  3   was happening at the time. Grounds One and Two rest on facts that were known to
  4   Petitioner as of the time of conviction and sentencing in early 2016. Given the
  5   allegations of the Petition, Section 2244(d)(1)(D) cannot serve as a basis for
  6   providing Petitioner with a delayed accrual of his limitations period for his two
  7   claims based on the events of March 11, 2016, or earlier. Accordingly, Section
  8   2244(d)(1)(A) governs the limitations period applicable to this case and Petitioner’s
  9   limitations period commenced on April 11, 2016, and expired on April 10, 2017,
10    absent tolling.
11       Section 2244(d)(2) suspends the limitations period for the time during which a
12    “properly-filed” application for post-conviction relief is “pending” in state court.
13    Petitioner alleges that he filed a habeas petition in the trial court in 2016, although
14    alleges nothing about when it was filed, what claims were alleged, and its
15    disposition. The docket for the State Conviction case shows that Petitioner filed a
16    habeas petition on April 12, 2016, and it apparently was denied on May 25, 2016.
17    Thus, Petitioner’s limitations ran for two days, then may have been statutorily tolled
18    from April 12, 2016, through May 25, 2016, and then recommenced running on
19    May 26, 2016, with 363 days remaining. Assuming such Section 2244(d)(2) tolling
20    is available, Petitioner’s limitations period then would have run until April 12, 2017,
21    absent further tolling.
22       Petitioner did not file another habeas petition challenging the State Conviction
23    until July 29, 2019 – the above mentioned California Supreme Court habeas petition
24    in Case No. S257128. That petition, however, was not filed until over two years
25    after Petitioner’s limitations period already had run. As a result, it cannot serve as a
26    basis for Section 2244(d)(2) tolling. See, e.g., Laws v. Lamarque, 351 F.3d 919, 922
27    (9th Cir. 2003) (“because [petitioner] did not file his first state petition until after his
28    eligibility for federal habeas had already elapsed, statutory tolling cannot save his
                                                  10
Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 11 of 13 Page ID #:53


  1   claim in the first instance”); Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir.
  2   2003) (“section 2244(d) does not permit the reinitiation of the limitations period that
  3   has ended before the state petition was filed”); Jiminez v. Rice, 276 F.3d 478, 482
  4   (9th Cir. 2001) (state habeas petition filed “well after the AEDPA statute of
  5   limitations ended” did not save federal petition from being untimely). Accordingly,
  6   Petitioner’s limitations period expired on April 12, 2017, and the Petition is
  7   untimely by over three years as to Grounds One and Two, absent a further basis for
  8   tolling.
  9      The limitations period for Section 2254 petitions is subject to equitable tolling in
10    appropriate circumstances. Holland v. Florida, 560 U.S. 631, 645-49 (2010).
11    However, application of the equitable tolling doctrine is the exception rather than
12    the norm. See, e.g., Waldron-Ramsey v. Pacholke, 556 F.3d 1008, 1011 (9th Cir.
13    2009) (characterizing the Ninth Circuit’s “application of the doctrine” as “sparing”
14    and a “rarity”); Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999) (“equitable
15    tolling is unavailable in most cases”). A habeas petitioner may receive equitable
16    tolling only if he “shows ‘(1) that he has been pursuing his rights diligently, and (2)
17    that some extraordinary circumstance stood in his way’ and prevented timely filing.”
18    Holland, 560 U.S. at 649 (citation omitted); see also Pace v. DiGuglielmo, 544 U.S.
19    408, 418 & n.8 (2005). Both elements must be met. Id. at 418 (finding that the
20    petitioner was not entitled to equitable tolling, because he had not established the
21    requisite diligence). A petitioner seeking application of the doctrine bears the
22    burden of showing that it should apply to him. Id.; see also Lawrence v. Florida,
23    549 U.S. 327, 336 (2007) (observing that, to receive equitable tolling, the petitioner
24    must prove the above two requirements).
25       Nothing in the Petition or the available record supports finding equitable tolling
26    to be available in this case. The Petition does not set forth any basis that could
27    support equitably tolling Petitioner’s limitations period during the relevant time
28    frame. Petitioner’s status as a pro se litigant and any related legal ignorance is an
                                                11
Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 12 of 13 Page ID #:54


  1   insufficient basis for equitable tolling. As the federal courts have repeatedly
  2   recognized, “[i]t is clear that pro se status, on its own, is not enough to warrant
  3   equitable tolling.” Roy v. Lampert, 476 F.3d 964, 970 (9th Cir. 2006). Ignorance of
  4   the law and lack of legal sophistication do not constitute “extraordinary
  5   circumstances” warranting equitable tolling. Rasberry v. Garcia, 448 F.3d 1150,
  6   1154 (9th Cir. 2006) (collecting cases from other circuits and holding that “a pro se
  7   petitioner’s lack of legal sophistication is not, by itself, an extraordinary
  8   circumstance”); see also Johnson v. United States, 544 U.S. 295, 311 (2005) (in the
  9   parallel 28 U.S.C. § 2255 context, rejecting a movant/prisoner’s attempt to justify
10    his lack of diligence based on his pro se status and lack of legal sophistication, and
11    stating: “we have never accepted pro se representation alone or procedural
12    ignorance as an excuse for prolonged inattention when a statute’s clear policy calls
13    for promptness”); Ford v. Pliler, 590 F.3d 782, 789 (9th Cir. 2009) (observing that
14    the equitable tolling “standard has never been satisfied by a petitioner’s confusion or
15    ignorance of the law alone”); Waldron-Ramsey, 556 F.3d at 1013 n.4 (“a pro se
16    petitioner’s confusion or ignorance of the law is not, itself, a circumstance
17    warranting equitable tolling”). On the present record, there is no basis for applying
18    the equitable tolling doctrine.
19        In sum, it is plain that the Petition, on its face, is untimely by over three years.8
20                                                   *      *     *      *     *
21        Accordingly, Petitioner is ORDERED TO SHOW CAUSE why this action
22    should not be dismissed as follows: Ground Three to be dismissed without
23    prejudice on the basis of noncognizability in a habeas action; and Grounds One and
24    two to be dismissed with prejudice on the basis of untimeliness. By no later than
25    July 6, 2020, Petitioner shall file a Response to this Order To Show Cause
26
27    8
                District courts are permitted to consider, sua sponte, whether a petition is untimely and to dismiss a petition
28    that is untimely on its face after providing the petitioner with the opportunity to be heard. Day v. McDonough, 547
      U.S. 198, 209 (2006); Wentzell v. Neven, 674 F.3d 1124, 1126 (9th Cir. 2012).
                                                                 12
Case 2:20-cv-04508-DOC-GJS Document 4 Filed 06/01/20 Page 13 of 13 Page ID #:55


  1   addressing both issues as follows:
  2      1. If Petitioner concedes that Grounds One and Two of the Petition are untimely,
  3         he shall so state clearly. If Petitioner disputes that these two claims are
  4         untimely, he must explain clearly and in detail why the claims are not
  5         untimely and provide any available competent evidence that establishes the
  6         timeliness of these two claims.
  7      2. In addition, Petitioner shall state clearly whether he concedes that Ground
  8         Three of the Petition is not cognizable in a Section 2254 habeas action. If
  9         Petitioner contends that the claim may be considered under Section 2254, he
10          must explain why.
11
12       Petitioner is explicitly cautioned that his failure to comply with this Order
13    will be deemed to constitute a concession that this action may be dismissed on
14    the grounds of untimeliness and/or noncognizability.
15
16       IT IS SO ORDERED.
17
18    DATED: June 1, 2020.
19
                                              ___________________________________
20                                             GAIL J. STANDISH
21                                             UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28
                                                13
